

116 HR 7060 IH: Military Justice Oversight and Refinement Act of 2020
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7060IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Turner (for himself and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo improve the military justice system, and for other purposes.1.Short titleThis Act may be cited as the Military Justice Oversight and Refinement Act of 2020.2.Briefing on the effectiveness of military justice reformNot later than 180 days after the date of the enactment of this Act, the Judge Advocates General of the Army, the Navy, the Air Force, and the Coast Guard, and the Staff Judge Advocate to the Commandant of the Marine Corps shall each provide to the Committee on Armed Services of the House of Representatives a briefing on the results on the review and assessment conducted under section 946(f)(1) of title 10, United States Code (article 146(f)(1) of the Uniform Code of Military Justice). Each briefing shall include recommendations for improvements to the Uniform Code of Military Justice based on the results of such review and assessment.3.Briefing Special Victims’ Counsel program(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Judge Advocates General of the Army, the Navy, the Air Force, and the Coast Guard, and the Staff Judge Advocate to the Commandant of the Marine Corps shall each provide to the congressional defense committees a briefing on the status of the Special Victims’ Counsel program of the Armed Force concerned.(b)ElementsEach briefing under subsection (a) shall include, with respect to the Special Victims’ Counsel program of the Armed Force concerned, the following:(1)An assessment of whether the Armed Force is in compliance with the provisions of the National Defense Authorization Act for Fiscal Year 2020 relating to the Special Victims’ Counsel program and, if not, what steps have been taken to achieve compliance with such provisions.(2)An estimate of the average caseload of each Special Victims’ Counsel.(3)A description of any staffing shortfalls in the Special Victims’ Counsel program or other programs of the Armed Force resulting from the additional responsibilities required of the Special Victims’ Counsel program under the National Defense Authorization Act for Fiscal Year 2020.(4)An explanation of the ability of Special Victims’ Counsel to adhere to requirement that a counsel respond to a request for services within 72 hours of receiving such request.(5)An assessment of the feasibility of providing cross-service Special Victims’ Counsel representation in instances where a Special Victims’ Counsel from a different Armed Force is co-located with a victim at a remote base.4.Policy on separation of victim and accused at military service academies(a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments and the Superintendent of each military service academy, prescribe in regulations a policy under which association between a cadet or midshipman of a military service academy who is the alleged victim of a sexual assault and the accused is minimized while both parties complete their course of study at the academy.(b)ElementsThe Secretary of Defense shall ensure that the policy developed under subsection (a)—(1)is fair to the both the alleged victim and the accused; and(2)provides for the confidentiality of the parties involved.(c)Military service academy definedThe term military service academy means the following:(1)The United States Military Academy.(2)The United States Naval Academy.(3)The United States Air Force Academy.(4)The United States Coast Guard Academy.5.Modification of reporting and data collection on victims of sexual offensesSection 547 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 1561 note) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking accused of and inserting suspected of; and(ii)by striking assault and inserting offense;(B)in paragraph (2), by striking accused of and inserting suspected of; and (C)in paragraph (3)—(i)by striking assaults and inserting offenses; and(ii)by striking an accusation and inserting suspicion of;(2)by redesignating subsection (b) as subsection (c);(3)by inserting after subsection (b) the following new subsection:(b)Guidance requiredThe Secretary of Defense shall issue guidance to ensure the uniformity of the data collected by each Armed Force for purposes of subsection (a). At a minimum, such guidance shall establish—(1)standardized methods for the collection of the data required to be reported under such subsection; and(2)standardized definitions for the terms sexual offense, collateral misconduct, and adverse action.; and(4)by amending subsection (c), as so redesignated, to read as follows:(c)DefinitionsIn this section:(1)The term covered individual means an individual who is identified in the case files of a military criminal investigative organization as a victim of a sexual offense that occurred while that individual was serving on active duty as a member of the Armed Forces.(2)The term suspected of, when used with respect to a covered individual suspected of collateral misconduct or crimes as described in subsection (a), means that an investigation by a military criminal investigative organization reveals facts and circumstances that would lead a reasonable person to believe that the individual committed an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice)..6.Guardian ad litem program for minor dependents of members of the Armed ForcesSection 540L(b)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1373) is amended by adding before the period at the end the following: , including an assessment of the feasibility and advisability of establishing a guardian ad litem program for military dependents living outside the United States.